—Determination unanimously confirmed with costs and petition dismissed. Memoran*968dum: In this transferred CPLR article 78 proceeding, petitioner, the Town of Greece (Town), challenges the determination of the Public Employment Relations Board of the State of New York (PERB) that the Town committed an improper employer practice in violation of Civil Service Law § 209-a (1) (d) by refusing to reduce to a formal document the terms of an agreement reached between representatives of the Town and respondent union.
PERB’s determination that the parties agreed to a modification of the collective bargaining agreement is supported by substantial evidence (see, Matter of Benson v Cuevas, 272 AD2d 764, 765, lv denied 95 NY2d 760; Matter of County of Onondaga v Kinsella, 187 AD2d 1014, lv denied 81 NY2d 706). Moreover, PERB’s determination that the Town violated the Taylor Law is neither arbitrary and capricious nor affected by an error of law. PERB reasonably concluded that Town negotiators committed an improper practice by not submitting the agreement for approval, ratification, or implementation by the Town Supervisor or Town Board (see, Matter of Board of Educ. v Buffalo Teachers Fedn., 191 AD2d 985, lv denied 82 NY2d 656; Matter of Oneida County Deputy Sheriff’s Benevolent Assn. [Oneida County], 24 PERB 4561; Matter of Jamesville-Dewitt Faculty Assn., N. Y. State United Teachers; AFT #2755 [Jamesville-Dewitt Cent. School Dist.], 22 PERB j[ 3048). “As the agency charged with implementing the Taylor Law, [PERB] is presumed to have developed an expertise and judgment that requires us to accept its construction [of the statute] if not unreasonable” (Matter of Incorporated Vil. of Lynbrook v New York State Pub. Empl. Relations Bd., 48 NY2d 398, 404). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Cornelius, J.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Kehoe and Lawton, JJ.